Citation Nr: 0216520	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  98-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for weight loss, high blood 
sugar, low sodium, nerve damage, diarrhea and visual 
impairment, claimed as undiagnosed Gulf War illnesses.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from December 1990 to July 
1991, including a verified period of active service in the 
Southwest Asia Theater of Operations from December 1990 to 
June 1991.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
service connection for weight loss, high blood sugar, low 
sodium, nerve damage, diarrhea and visual impairment.  The 
case was remanded by the Board in October 1998 for additional 
development, and the Board finds that this particular issue 
is now ready for appellate review.  

A second issue in this case requires referral back to the RO.  
In October 1996, the veteran also claimed service connection 
for a skin disorder, including service connection for an 
undiagnosed illness.  In its October 1998 remand, the Board 
directed the RO to complete its evaluation of this claim, and 
to then issue a statement of the case regarding its decision.  
The Board observes that the RO issued a February 2001 rating 
decision denying the claim, but has yet to issue a statement 
of the case.  Accordingly, as previously noted in the October 
1998 remand, the RO should now prepare a statement of the 
case for this claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  (The Board notes, however, that it does not now 
consider this claim to be so inextricably intertwined with 
the case's main issue such that a remand of the entire matter 
is required.)


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's weight loss, high blood sugar, low sodium, 
nerve damage, diarrhea and visual impairment are 
complications attributable to diabetes mellitus, a diagnosed 
illness that preexisted active service.

3.  The competent medical evidence of record shows that the 
veteran's preexisting diabetes mellitus, with complications 
of weight loss, high blood sugar, low sodium, nerve damage, 
diarrhea and visual impairment, underwent an increase in 
severity  beyond the natural progression of the disease, 
manifesting to a degree of 10 percent or more within a year 
following active service, as noted by a June 1992 record of 
hospitalization.


CONCLUSION OF LAW

Diabetes mellitus, with complications of weight loss, high 
blood sugar, low sodium, nerve damage, diarrhea and visual 
impairment, may be presumed to have been  aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in rating 
decisions, the statement of the case, supplemental statements 
of the case and in letters from the RO.  The RO also 
attempted to inform the veteran of which evidence he was to 
provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in June 1995 and September 
1996 correspondence, for example.  Further, the Board finds 
that the RO met its duty to assist by making satisfactory 
efforts to ensure that all relevant evidence was associated 
with the claims file, noting that it contains all service 
medical records that were able to be located, private medical 
records, social security records and extensive VA treatment 
records.  The veteran was also given VA examinations in 
evaluation of his claim, and was afforded the opportunity for 
a hearing, which he declined in January 1998.

The Board observes that this veteran is a Persian Gulf War 
veteran as defined at 38 C.F.R. § 3.317(d) (2002).  With 
respect to claims involving Persian Gulf War service, 
38 U.S.C.A. § 1117 (West Supp. 2002) authorizes VA to 
compensate any veteran with a chronic disability resulting 
from an undiagnosed illness or a combination of undiagnosed 
illnesses manifesting either during this period of service or 
within the applicable presumptive period.  See also 38 C.F.R. 
§§ 3.317(a)(1), (5) (2002).  Per 38 C.F.R. § 3.317(a)(1), a 
veteran may receive compensation if he exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as the ones listed in 38 C.F.R. § 3.317(b), 
provided that such disability becomes manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006, and by history, 
physical examination and laboratory tests, cannot be 
attributable to any known clinical diagnosis.  See also 66 
Fed. Reg. 56,614-5 (Nov. 9, 2001).

On December 27, 2001, the President signed H.R. 1291, the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976, which contained new provisions 
relating to Persian Gulf War veterans, including an extension 
of the period of time in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Gulf War veterans to September 30, 
2011.  These changes were effective on March 1, 2002.

In this case, the veteran underwent extensive VA evaluation, 
where an examiner was specifically asked to opine as to 
whether his claimed symptoms of weight loss, high blood 
sugar, low sodium, nerve damage, diarrhea and visual 
impairment were associated with any diagnosed medical 
condition.  As documented in two reports, dated in January 
2000 and June 2000, a VA examiner performed a comprehensive 
physical evaluation and ordered and reviewed extensive 
clinical testing results.  The examiner concluded that all of 
the listed symptoms can be attributed entirely to the 
veteran's previously diagnosed diabetes, although the 
veteran's case is a rare one.  The examiner further stated 
that although he could not rule out unknown toxin exposures, 
the veteran's clinical picture "is seen in individuals who 
have no such exposure."  The Board finds that in light of 
this uncontroverted medical opinion, the preponderance of the 
evidence shows the veteran's claimed symptoms to be the 
result of a known, diagnosed medical condition, and therefore 
his claim cannot be service-connected under VA's Gulf War 
presumptive provisions for undiagnosed illness.  See 
VAOPGCPREC 9-98; 38 C.F.R. § 3.317.

The veteran's claim may still be granted under the principles 
of direct service connection, for disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110.  
Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran is entitled to a presumption of sound condition 
upon his entry into active service, as his entrance 
examination report has been unable to be located.   The Board 
finds, however, that this presumption has been sufficiently 
rebutted by clear and unmistakable medical evidence showing 
that diabetes mellitus preexisted active service.  See 
38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.304(b).  The fact 
that the veteran's diabetes mellitus preexisted his active 
service is confirmed by two different medical practitioners: 
in a January 1990 statement by C.P.R., M.D., and in an August 
1992 treatment record from L.H., M.D.  Further support for 
this finding, although not necessarily "clear and 
unmistakable evidence," exists in the veteran's own recorded 
statements that his condition preexisted active service, in 
May 1986 and May 1989 inactive duty examination reports, and 
in March 1989 to July 1989 private treatment records from 
L.H., M.D.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in severity 
during such service or any applicable presumptive period, 
unless there is a specific finding that this increase is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Where the veteran experiences an increase 
in disability of a preexisting condition, a presumption of 
aggravation arises that is rebuttable only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b). 
Diabetes mellitus is a chronic disease under the provisions 
of 38 U.S.C.A. § 1101(3).  Such a disease is subject to 
service connection on a presumptive basis under the 
provisions of 38 U.S.C.A. § 1112(a).  A precedent opinion of 
the VA General Counsel issued on October 2, 1998, VAOPGCPREC 
14-98, 63 Fed. Reg. 56,705 (1998), had held that Congress did 
not intend to establish, in 38 U.S.C.A. § 1112(a), a 
presumption of aggravation for diseases existing prior to 
service.  Although precedent opinions of the General Counsel 
are binding on the Board per 38 U.S.C.A. § 7104(c) (West 
1991), this precedent opinion did not survive judicial 
scrutiny.  Instead, it was expressly overruled by the United 
States Court of Appeals for the Federal Circuit in Splane v. 
West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).   In Splane, 
the Federal Circuit held that Congress, in 38 U.S.C.A. 
§ 1112(a), intended to include preexisting conditions in the 
presumption of in-service occurrence.  Id. at 1068.  
Amendments to relevant VA regulations (38 C.F.R. §§ 3.307(a), 
(c), (d) and 3.309(a)) in recognition of 38 U.S.C.A. 
§ 1112(a) and this decision were also finalized on November 
7, 2002.  See 67 Fed. Reg. 67,792-3. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a chronic disease such 
as diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   
The available service medical records do not show treatment 
for diabetes mellitus during service, but following the 
veteran's departure from active service in July 1991, 
however, there is record of a June 1992 hospitalization for 
significant diabetic problems.  The diagnostic findings 
included diabetic ketoacidosis, dehydration, hypokalemia, and 
hyponatremia.  The Board finds that this competent medical 
evidence tends to establish that the veteran's diabetes 
mellitus had manifested to a degree of 10 percent or more 
within a year of active service.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2002).  Accordingly, as the veteran's 
preexisting diabetes mellitus plainly increased in severity 
within the one-year presumptive period following his active 
service, the claim should be service-connected.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, with complications 
of weight loss, high blood sugar, low sodium, nerve damage, 
diarrhea and visual impairment, is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



